Exhibit 10.1

FIFTH AMENDMENT TO FOURTH AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

THIS FIFTH AMENDMENT TO FOURTH AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this “Amendment”) is made and entered into as of May 9, 2007, by and among
AMERICAN TIRE DISTRIBUTORS, INC., a Delaware corporation (“American Tire”), THE
SPEED MERCHANT, INC., a California corporation (“Speed Merchant”), and T.O. HAAS
TIRE COMPANY, INC., a Nebraska corporation (“Haas Tire”; American Tire, Speed
Merchant, and Haas Tire are collectively referred to herein as “Borrowers” and
each individually as a “Borrower”); the Lenders party to this Amendment (the
“Lenders”); WACHOVIA BANK, NATIONAL ASSOCIATION and GENERAL ELECTRIC CAPITAL
CORPORATION, in their capacities as Co-Syndication Agents (collectively the
“Co-Syndication Agents”); THE CIT GROUP/BUSINESS CREDIT, INC., in its capacity
as Documentation Agent (the “Documentation Agent”); and BANK OF AMERICA, N.A.,
in its capacity as administrative and collateral agent for the Lenders (the
“Administrative Agent”).

Recitals:

Administrative Agent, Co-Syndication Agents, Documentation Agent, Lenders and
Borrowers are parties to that certain Fourth Amended and Restated Loan and
Security Agreement dated as of March 31, 2005, as amended by that certain First
Amendment to Fourth Amended and Restated Loan and Security Agreement dated as of
October 3, 2005, and as supplemented by that certain Joinder Agreement and
Supplement No. 1 to Loan Agreement dated as of September 25, 2005 and effective
as of November 3, 2005, as amended by that certain Second Amendment to Fourth
Amended and Restated Loan and Security Agreement dated as of December 30, 2005,
as supplemented by that certain Joinder Agreement and Supplement No. 2 to Loan
Agreement dated as of February 27, 2006, as amended by that certain Third
Amendment to Fourth Amended and Restated Loan and Security Agreement dated as of
February 8, 2006, as supplemented by that certain Joinder Agreement and
Supplement No. 3 to Loan Agreement dated as of August 25, 2006, and as amended
by that certain letter amendment to Fourth Amended and Restated Loan and
Security Agreement dated February 7, 2007 (as at any time amended, restated,
modified or supplemented, the “Loan Agreement”), pursuant to which Lenders have
made certain revolving credit loans to Borrowers.

The parties desire to amend the Loan Agreement as hereinafter set forth.

NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

1) Definitions. All capitalized terms used in this Amendment, unless otherwise
defined herein, shall have the meaning ascribed to such terms in the Loan
Agreement.

2) Amendments to Loan Agreement. The Loan Agreement is hereby amended as
follows:

a) By deleting the references to $300,000,000 set forth in the cover page of the
Loan Agreement and in the ninth “WHEREAS” paragraph of the Loan Agreement, and
by substituting in lieu thereof references to “$400,000,000”.



--------------------------------------------------------------------------------

b) By deleting the first sentence of the definition of “Applicable Margin”
contained in Section 1.1 of the Loan Agreement and by substituting in lieu
thereof the following:

“Applicable Margin”: for the Revolving Credit Loans of the Types set forth
below, the rate per annum set forth under the relevant column heading opposite
such Loans below:

 

Alternate Base

Rate Loans

  

Eurodollar

Loans

  zero    1.25 %

; provided that, from and after May 9, 2007, the Applicable Margin with respect
to Revolving Credit Loans will be adjusted on each Adjustment Date (as defined
below) to the applicable rate per annum set forth in the pricing grid attached
hereto as Schedule II based on the Fixed Charge Coverage Ratio as determined
from the financial statements delivered in accordance with Section 6.1(b) hereof
and related compliance certificate, commencing with the first Fiscal Quarter of
Fiscal Year 2007 and quarterly thereafter.

c) By deleting the definitions of “Borrowing Base”, “Revolving Credit
Commitment” and “Revolving Credit Termination Date” contained in Section 1.1 of
the Loan Agreement in their entireties and by substituting in lieu thereof the
following:

“Borrowing Base”: an amount equal to the lesser of:

 

  (a) the aggregate Revolving Credit Commitments, minus the sum of:

 

  (i) the Letter of Credit Reserve, plus

 

  (ii) the Rent Reserve, plus

 

  (iii) any Additional Reserves, and

 

  (b) an amount equal to the sum of:

 

  (i) 85% of the Value of Eligible Receivables, plus

 

  (ii) an amount equal to the least of:

 

  (A) 65% of the Value of Eligible Tire Inventory, and

 

  (B) the NOLV Percentage of the Value of Eligible Tire Inventory, and

 

  (C) $230,000,000; plus

 

  (iii) an amount equal to the least of:

 

  (A) 50% of the Value of Eligible Non-Tire Inventory;

 

- 2 -



--------------------------------------------------------------------------------

  (B) the NOLV Percentage of the Value of Eligible Non-Tire Inventory; and

 

  (C) $45,000,000, minus

 

  (iv) the sum of:

 

  (A) the Letter of Credit Reserve, plus

 

  (B) the Rent Reserve, plus

 

  (C) the Dilution Reserve, plus

 

  (D) any Additional Reserves

; provided that, at no time shall the outstanding advances under the Borrowing
Base exceed the greater of (i) $325,000,000 or (ii) the “Borrowing Base” under
and as defined in the Senior Note Indentures, namely an amount equal to the sum
of 85% of the aggregate book value of all accounts receivables of Issuer and its
Restricted Subsidiaries (as such terms are defined in the Senior Note
Indentures) plus 65% of the aggregate book value of all inventory owned by
Issuer and its Restricted Subsidiaries (as such terms are defined in the Senior
Note Indentures), all calculated on a consolidated basis in accordance with
GAAP.

“Revolving Credit Commitment”: as to any Lender, its obligations to (i) make
Revolving Credit Loans to the Borrowers pursuant to Section 2.1 and (ii) to
purchase its L/C Participating Interest in any Letter of Credit, in an aggregate
amount not to exceed the amount set forth under such Lender’s name in Schedule I
opposite the caption “Revolving Credit Commitment” or in Schedule 1 to the
Assignment and Acceptance by which such Lender acquired its Revolving Credit
Commitment, as the same may be reduced from time to time pursuant to Sections
3.3 or 3.4(b) or adjusted subsection 11.8(c); collectively, as to all the
Lenders, the “Revolving Credit Commitments”. The aggregate principal amount of
the Revolving Credit Commitments is $400,000,000, subject to adjustment as set
forth above.

“Revolving Credit Termination Date”: the earlier of (a) December 31, 2011 and
(b) such other earlier date as the Revolving Credit Commitments shall terminate
hereunder.

d) By adding the following new definitions of “Excess Availability Cure Floor”
and “Excess Availability Trigger Amount” to Section 1.1 of the Loan Agreement in
proper alphabetical sequence:

“Excess Availability Cure Floor”: an amount equal to $15,000,000; provided,
that, if on any date the outstanding principal amount of all Loans together with
the outstanding amount of all L/C Obligations exceeds

 

- 3 -



--------------------------------------------------------------------------------

$215,000,000, then on such date and at all times thereafter, the term “Excess
Availability Cure Floor” shall mean an amount equal to $20,000,000.

“Excess Availability Trigger Amount”: an amount equal to $25,000,000; provided,
that, if on any date the outstanding principal amount of all Loans together with
the outstanding amount of all L/C Obligations exceeds $215,000,000, then on such
date and at all times thereafter, the term “Excess Availability Trigger Amount”
shall mean an amount equal to $35,000,000; provided, further that for purposes
of determining pro forma Excess Availability under this Agreement in connection
with any acquisition, investment, repurchase, distribution or other transaction
by the Borrowers, the increased Excess Availability Trigger Amount of
$35,000,000 will also apply to the extent that the applicable acquisition,
investment, repurchase, distribution or other transaction by the Borrowers would
cause the outstanding principal amount of all Loans together with the
outstanding amount of all L/C Obligations to exceed $215,000,000 on a pro forma
basis.

e) By adding the following new clause (iv) to Section 6.9(c) of the Loan
Agreement immediately following clause (iii) thereto:

and (iv) on the Monday of each week if at any time during the immediately
preceding week the outstanding principal amount of all Loans together with the
outstanding amount of all L/C Obligations exceeded $325,000,000, a compliance
certificate prepared by a Responsible Officer of the Borrowers as of the such
date confirming the Borrowers’ continuing compliance with the provisions of the
Senior Note Indentures, including the negative covenants regarding the
Borrowers’ incurrence of debt found in Section 4.03 thereof.

f) By deleting the references to “$25,000,000” in Sections 6.10(b), 7.1(1),
7.3(k), 7.4(d)(II), 7.6(h)(ii), 7.6(i)(iii) 7.6(m)(ii), 7.8, 7.9(c), 7.9(g)(ii),
and 7.9(j)(ii) of the Loan Agreement and by substituting in lieu thereof
references to “the Excess Availability Trigger Amount”.

g) By deleting the references to “$15,000,000” in Section 7.8 of the Loan
Agreement and by substituting in lieu thereof references to “the Excess
Availability Cure Floor”.

h) By deleting Schedule I and Schedule II to the Loan Agreement and by
substituting in lieu thereof, respectively, Schedule I and Schedule II attached
to this Amendment.

3) Ratification and Reaffirmation. Borrowers hereby ratify and reaffirm the Loan
Agreement, each of the Loan Documents, and all debts, covenants, duties and
obligations now or at any time or times hereafter owing to the Co-Syndication
Agents, Documentation Agent, Administrative Agent and Lenders pursuant to the
Loan Agreement or any of the Loan Documents.

4) Acknowledgments and Stipulations. Each Borrower acknowledges and stipulates
that the Loan Agreement and the other Loan Documents executed by Borrowers are
legal, valid and binding obligations of Borrowers that are enforceable against
Borrowers, both individually and jointly and severally, in accordance with the
terms thereof; and all of the Secured Obligations are owing and payable without
defense, offset or counterclaim (and to the extent there exists any such
defense, offset or counterclaim on the date hereof, the same is hereby waived by
each Borrower).

 

- 4 -



--------------------------------------------------------------------------------

5) Representations and Warranties. Each Borrower represents and warrants to
Agents and Lenders, to induce Agents and Lenders to enter into this Amendment,
that no Default or Event of Default exists on the date hereof; the execution,
delivery and performance of this Amendment have been duly authorized by all
requisite corporate action on the part of each Borrower and this Amendment has
been duly executed and delivered by each Borrower; and all of the
representations and warranties made by each Borrower in the Loan Agreement are
true and correct on and as of the date hereof.

6) Reference to Loan Agreement. Upon the effectiveness of this Amendment, each
reference in the Loan Agreement to “this Agreement,” “hereunder,” or words of
like import shall mean and be a reference to the Loan Agreement, as amended by
this Amendment.

7) Breach of Amendment. This Amendment shall be part of the Loan Agreement and a
breach of any representation, warranty or covenant herein shall constitute an
Event of Default.

8) Conditions Precedent. The effectiveness of the amendments contained in
Section 2 hereof are subject to the satisfaction of each of the following
conditions precedent, in form and substance satisfactory to Administrative
Agent, unless satisfaction thereof is specifically waived in writing by
Administrative Agent:

a) No Default of Event of Default. No Default or Event of Default occurs or
exists on the date hereof.

b) Amendment; Notes. The Administrative Agent shall have received (i) a
counterpart of this Amendment for each Lender duly executed and delivered by a
duly authorized officer of the each of the parties hereto, and (ii) for the
account of each Revolving Credit Lender, an amended and restated Revolving
Credit Note of the Borrowers conforming to the requirements of the Loan
Agreement and executed by a duly authorized officer of each of the Borrowers.

c) Fees. The Administrative Agent, the Co-Lead Arrangers and the Lenders, as
applicable, shall have received on the date hereof in immediately available
funds the fees set forth in Section 9 of this Amendment.

d) Legal Opinions. The Administrative Agent shall have received in form and
substance acceptable to the Administrative Agent legal opinions from counsel to
the Borrowers that the Revolving Credit Facility, as amended by this Amendment,
does not violate the Senior Note Indentures.

e) Closing Certificates. The Administrative Agent shall have received a Closing
Certificate of each Credit Party dated the date hereof, with appropriate
insertions and attachments, including board of directors resolutions authorizing
the execution and delivery by the Borrowers of this Amendment and the other
documents required to be delivered in connection herewith, each in form and
substance satisfactory to the Administrative Agent and its counsel, executed by
the President or any Vice President and the Secretary or any Assistant Secretary
(or other appropriate officers or representatives) of Holdings and its
Subsidiaries, respectively.

 

- 5 -



--------------------------------------------------------------------------------

f) Other Agreements. The Administrative Agent shall have received duly executed
originals of each additional document or instrument reasonably requested by the
Required Lenders.

g) Litigation. (A) There shall be no injunctions or restraining orders pending
against any Credit Party with respect to the Loan Agreement or any other Loan
Document or the transactions contemplated hereby or thereby and (B) there shall
be no actions, suits or proceedings against any Credit Party with respect to the
Loan Agreement or any other Loan Documents or the transactions contemplated
hereby or thereby which if determined adversely to such Credit Party could
reasonably be expected to have a Material Adverse Effect or which could have a
material adverse effect on the rights or remedies of the Lenders hereunder or
under any other Loan Documents or the ability of any Credit Party to perform its
respective obligations to the Lenders under the Loan Agreement or under any
other Loan Documents.

h) Consents, Approvals and Filings. All necessary governmental and other third
party authorizations, consents, approvals or waivers required in connection with
the execution, delivery and performance by the Credit Parties, and the validity
and enforceability against the Credit Parties, of this Amendment and any of the
other Loan Documents to which any of them is a party, or otherwise in connection
with the transactions contemplated by the Loan Documents, shall have been
obtained or made and remain in full force and effect (except where the failure
to do so would not reasonably be expected to have a material adverse effect on
(x) the business, operations, property, condition (financial or otherwise) of
the American Tire and its Subsidiaries taken as a whole or (y) (i) the validity
or enforceability of this Amendment, the Loan Agreement, any of the Notes or the
other Loan Documents or (ii) the rights or remedies of the Administrative Agent
or the Lenders hereunder or thereunder), and all applicable waiting periods
shall have expired without any action being taken by any competent authority
which restrains or prevents such transactions or imposes materially adverse
conditions upon the consummation of such transactions.

i) No Material Adverse Effect. Since December 31, 2006, there shall not have
been any event, change or effect that has a Material Adverse Effect.

9) Amendment Fee; Expenses of Administrative Agent. In consideration of Agents’
and Lenders’ willingness to enter into this Amendment, the Borrowers jointly and
severally agree to pay (i) to Administrative Agent in immediately available
funds on the date hereof, the arrangement fee set forth in the letter agreement
among Administrative Agent, Banc of America Securities, LLC and Borrowers dated
April 24, 2007, and (ii) to Administrative Agent, for the benefit of each Lender
(and to be allocated to each Lender as set forth below in accordance with its
respective Commitment or increase therein), in immediately available funds on
the date hereof, (A) a closing fee of 0.15% of the amount of each Lender’s
existing Commitment prior to entering into this Amendment, the aggregate amount
of which closing fees shall be $450,000, and (B) an additional closing fee of
0.20% of the amount of the increase in each Lender’s Commitment after giving
effect to this Amendment, the aggregate amount of which additional closing fees
shall be $200,000. Additionally, the Borrowers agree to pay, on demand, all
reasonable costs and expenses actually incurred by Administrative Agent in
connection with the preparation, negotiation and execution of this Amendment and
any other Loan Documents executed pursuant hereto and any and all amendments,
modifications, and supplements thereto, including, without limitation, the costs
and fees of Administrative Agent’s legal counsel and any taxes or expenses
associated with or incurred in connection with any instrument or agreement
referred to herein or contemplated hereby.

 

- 6 -



--------------------------------------------------------------------------------

10) Effectiveness; Governing Law. This Amendment shall be effective upon
acceptance by Administrative Agent and Lenders and shall be governed by and
construed in accordance with the internal laws of the State of New York.

11) Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

12) No Novation, etc. Except as otherwise expressly provided in this Amendment,
nothing herein shall be deemed to amend or modify any provision of the Loan
Agreement or any of the other Loan Documents, each of which shall remain in full
force and effect. This Amendment is not intended to be, nor shall it be
construed to create, a novation or accord and satisfaction, and the Loan
Agreement as herein modified shall continue in full force and effect.

13) Counterparts; Telecopied Signatures. This Amendment may be executed in any
number of counterparts and by different parties to this Amendment on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute one and the same agreement. Any signature
delivered by a party by facsimile transmission shall be deemed to be an original
signature hereto.

14) Further Assurances. Borrowers agree to take such further actions as
Administrative Agent shall reasonably request from time to time in connection
herewith to evidence or give effect to the amendments set forth herein or any of
the transactions contemplated hereby.

15) Section Titles. Section titles and references used in this Amendment shall
be without substantive meaning or content of any kind whatsoever and are not a
part of the agreements among the parties hereto.

16) Waiver of Jury Trial. To the fullest extent permitted by applicable law, the
parties hereto each hereby waives the right to trial by jury in any action,
suit, counterclaim or proceeding arising out of or related to this Amendment.

[This space intentionally left blank;

signatures commence on following page]

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and have caused this Agreement to be delivered by their proper and duly
authorized officers on the day and year first above written.

 

BORROWERS: AMERICAN TIRE DISTRIBUTORS, INC. By:   /s/ David L. Dyckman   Name:  
David L. Dyckman   Title:   Executive Vice President & CFO THE SPEED MERCHANT,
INC. By:   /s/ David L. Dyckman   Name:   David L. Dyckman   Title:   Vice
President T.O. HAAS TIRE COMPANY, INC. By:   /s/ David L. Dyckman   Name:  
David L. Dyckman   Title:   Vice President AGENTS AND LENDERS: BANK OF AMERICA,
N.A., as Administrative Agent, Issuing Lender and a Lender By:   /s/ Seth
Benefield   Name:   Seth Benefield   Title:   Vice President

[Signatures continued on following page]

 

- 8 -



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION, as Co-Syndication Agent and a Lender By:  
/s/ Susan Cromartie   Name:   Susan Cromartie   Title:   Vice President GENERAL
ELECTRIC CAPITAL CORPORATION, as successor to Transamerica Business Capital
Corporation, as Co-Syndication Agent and a Lender By:   /s/ Sean McWhinnie  
Name:   Sean McWhinnie   Title:   Duly Authorized Signatory THE CIT
GROUP/BUSINESS CREDIT, INC., as Documentation Agent and a Lender By:   /s/
Evelyn Kusold   Name:   Evelyn Kusold   Title:   VP

 

LASALLE BANK MIDWEST NATIONAL ASSOCIATION (formerly known as STANDARD FEDERAL
BANK NATIONAL ASSOCIATION), as a Lender By:   LASALLE BUSINESS CREDIT, LLC, as
agent   By:   /s/ Steve Friedlander     Name:   Steve Friedlander     Title:  
S.V.P

 

CITIZENS LEASING CORPORATION, as a Lender By:   /s/ Christopher K. Nairne  
Name:   Christopher K. Nairne   Title:   Vice President

 

- 9 -



--------------------------------------------------------------------------------

CONSENT AND REAFFIRMATION

The undersigned guarantor of the Secured Obligations of Borrowers at any time
owing to Agents’ and Lenders hereby (i) acknowledges receipt of a copy of the
foregoing Fifth Amendment to Fourth Amended and Restated Loan and Security
Agreement; (ii) consents to each Borrower’s execution and delivery thereof and
of the other documents, instruments or agreements Borrowers agree to execute and
deliver pursuant thereto; (iii) agrees to be bound thereby; and (iv) affirms
that nothing contained therein shall modify in any respect whatsoever its
guaranty of the Secured Obligations and reaffirms that such guaranty is and
shall remain in full force and effect.

IN WITNESS WHEREOF, the undersigned has executed this Consent and Reaffirmation
as of the date of such Fifth Amendment to Fourth Amended and Restated Loan and
Security Agreement.

 

AMERICAN TIRE DISTRIBUTORS HOLDINGS, INC. By:   /s/ David L. Dyckman   Name:  
David L. Dyckman   Title:   Executive Vice President & CFO

 

- 10 -



--------------------------------------------------------------------------------

SCHEDULE I

LIST OF ADDRESSES FOR NOTICES;

LENDING OFFICES; COMMITMENT AMOUNTS

 

Name of Lender and Lending Office Address

   Revolving Credit
Commitment
Percentage     Revolving Credit
Commitment

Bank of America, N.A.

300 Galleria Parkway

Suite 800 Atlanta, Georgia 30339

Attention: Loan Administration Manager

Telecopy: (770) 857-2947

   25.0000 %   $ 100,000,000.00

Wachovia Bank, National Association

301 South College Street

NC0479, 6th Floor

Charlotte, North Carolina 28288-0479

Attention: Susan Cromartie and Steve Haas

Telecopy: (704) 374-2703

   20.0000 %   $ 80,000,000.00

General Electric Capital Corporation

201 Merritt 7

Norwalk, Connecticut 06856

Attention: Sean McWhinnie

Telecopy: (203) 956-4003

   15.8333 %   $ 63,333,200.00

The CIT Group / Business Credit, Inc.

11 West 42nd Street

New York, New York 10036

Attention: Evelyn Kusold

Telecopy: (212) 461-7762

   15.8333 %   $ 63,333,200.00

LaSalle Bank Midwest National Association

c/o LaSalle Business Credit, LLC

135 S. LaSalle Street, Suite 425

Chicago, Illinois 60603

Attention: Elizabeth J. Mitchell

Telecopy: (312) 904-0291

   13.3334 %   $ 53,333,600.00

Citizens Leasing Corporation

c/o Citizens Business Capital

100 Galleria Parkway, Suite 1655

Atlanta, Georgia 30339

Attention: Christopher K. Nairne

Telecopy: (770) 850-4895

   10.0000 %   $ 40,000,000.00             

TOTAL

   100.00000 %   $ 400,000,000



--------------------------------------------------------------------------------

SCHEDULE II

PRICING GRID

 

Tier   

Fixed Charge Coverage Ratio

   Eurodollar
Loans     Alternate
Base Rate Loans     Commitment Fee
Rate   IV    If Fixed Charge Coverage Ratio is less than or equal to 1.10 to 1.0
   1.75 %   0.25 %   0.25 % III    If Fixed Charge Coverage Ratio is greater
than 1.10 to 1.0, but less than or equal to 1.50 to 1.0    1.50 %   zero    
0.25 % II    If Fixed Charge Coverage Ratio is greater than 1.50 to 1.0, but
less than or equal to 2.00 to 1.0    1.25 %   zero     0.25 % I    If Fixed
Charge Coverage Ratio is greater than 2.00 to 1.0    1.00 %   zero     0.25 %